OPINION OF THE COURT
JOSEPH F. WEIS, Jr., Circuit Judge.
Do the Constitution and laws of the United States require that every public school, in every public school system in the Nation, be coeducational? Stated another way, do our Constitution and laws forbid the maintenance by a public school board, in a system otherwise coeducational, of a limited number of single-sex high schools in which enrollment is voluntary and the educational opportunities offered to girls and boys are essentially equal? This appeal presents those questions and, after careful consideration, we answer negatively. Accordingly, we vacate the district court’s judgment which held that the school board policy was impermissible.1
Plaintiff is a teen-age girl who graduated with honors from a junior high school in Philadelphia. She then applied to Central High School, a public school in the city, but was refused admission because that institution is restricted to male students. After that setback, she filed this class action in the United States District Court seeking relief under 42 U.S.C. § 1983 from alleged unconstitutional discrimination. After a trial, the district court granted an injunction, ordering that she and other qualified female students be admitted to Central.
The Philadelphia School District offers four types of senior high schools: academic, comprehensive, technical and magnet. Although this suit is aimed at only an academic school, it is necessary to review the roles of other schools as well.
Comprehensive schools provide a wide range of courses, including those required for college admission, and offer advanced placement classes for students who are intellectually able to progress at a faster than average rate. The criterion for enrollment in the comprehensive schools is residency within a designated area. Although most of these schools are co-ed, two admit only males and one is restricted to female students. At the time the injunction was granted, plaintiff was enrolled at George Washington High School, a coeducational comprehensive school.
Academic high schools have high admission standards and offer only college preparatory courses. There are but two such schools in Philadelphia, and they accept students from the entire city rather than operating on a neighborhood basis. Central is restricted to males, and Girls High School, as the name implies, admits only females.
Central High School was founded in 1836 and has maintained a reputation for academic excellence. For some years before 1939, it was designated a comprehensive rather than an academic high school as it is presently. Its graduates both before and after 1939 have made notable contributions to the professions, business, government and academe.
Girls High has also achieved high academic standing. It was founded in 1848 and became an academic school in 1893. Its alumnae have compiled enviable records and have distinguished themselves in their chosen diverse fields. It now has a faculty of more than 100 and a student body of approximately 2,000, about the same as those of Central.
Enrollment at either school is voluntary and not by assignment. Only 7% of students in the city qualify under the stringent standards at these two schools, and it is conceded that plaintiff met the scholastic requirements of both. The Philadelphia school system does not have a co-ed aca*882demic school with similar scholastic requirements for admission.
The courses offered by the two schools are similar and of equal quality. The academic facilities are comparable, with the exception of those in the scientific field where Central’s are superior. The district court concluded “that [generally] the education available to the female students at Girls is comparable to that available to the male students at Central.” Moreover, “[graduates of both Central and Girls High, as well as the other senior high schools of Philadelphia,” have been and are accepted by the most prestigious universities.
The plaintiff has stipulated that “the practice of educating the sexes separately is a technique that has a long history and world-wide acceptance.” Moreover, she agrees that “there are educators who regard education in a single-sex school as a natural and reasonable educational approach.” In addition to this stipulation, the defendants presented the testimony of Dr. J. Charles Jones, an expert in the field of education. Dr. Jones expressed a belief, based on his study of New Zealand’s sex-segregated schools, that students in that educational environment had a higher regard for scholastic achievement and devoted more time to homework than those in co-ed institutions. The district judge commented that even had the parties not stipulated to the educational value of the practice, “this Court would probably have felt compelled to validate the sex-segregated school on the basis of Dr. Jones’ hypotheses concerning the competition for adolescent energies in a coed school and its detrimental effect on student learning and academic achievement.” 2
Before deciding which school she wished to attend, the plaintiff visited a number of them and developed some definite opinions. As to Girls High, she commented, “I just didn’t like the impression it gave me. I didn’t think I would be able to go there for three years and not be harmed in any way by it.” As to Central, she said, “I liked it there. I liked the atmosphere and also what I heard about it, about its academic excellence.” She was somewhat dissatisfied with her education at George Washington High School because of her belief that the standards which the teacher set for the students were not high enough.3
The trial judge found the gender based classification of students at the two schools to lack a “fair and substantial relationship to the School Board’s legitimate interest” and enjoined the practice.
The court’s factual finding that Girls and Central are academically and functionally equivalent establishes that the plaintiff’s desire to attend Central is based on personal preference rather than being founded on an objective evaluation.
A fair summary of the parties’ positions, therefore, is that:
1. the local school district has chosen to make available on a voluntary basis the time honored educational alternative of sexually-segregated high schools;
2. the schools for boys and girls are comparable in quality, academic standing, and prestige;
3. the plaintiff prefers to go to the boys’ school because of its academic reputation and her personal reaction to Central. She submitted no factual evidence that attendance at Girls High would constitute psychological or other injury;
4. the deprivation asserted is that of the opportunity to attend a specific school, not that of an opportunity to obtain an education at a school with *883comparable academic facilities, faculty and prestige.
With this factual background, we now turn to a review of the legal issues. We look first to federal statutory law to determine if it resolves the question raised here.
The financial assistance granted to educational institutions by the federal government has led to its ever-increasing influence in a field which in times past was considered the domain of state, local or private activity. It is not surprising that gender based admission standards have been the subject of Congressional deliberation.
In 1972 Congress provided that the benefits of educational programs funded through federal monies should be available to all persons without discrimination based on sex. 20 U.S.C. §§ 1681 et seq. The statute applies, however, to only specified types of educational institutions and excludes from its coverage the admission policies of secondary schools.4 The bill which passed the House applied to all educational establishments and, if it had become law, would have required that all single-sex schools, primary and secondary, public and private, become coeducational.
However, the Senate proposal, which was the one enacted, eliminated these provisions for reasons which became apparent during debate on the measure. On the floor of the Senate, Senator Bayh offered an amendment to restrict the application of the Act. He explained:
“As my colleagues know, a similar amendment on the House side was the center of some controversy because many felt that the admissions policies of too many schools were covered without sufficient study and debate. Because of the time pressures on the House side, long preparation was not possible. One result of the House approach is that all single-sex elementary and secondary institutions of education — both public and private— would be required to become coeducational. While this may be a desirable goal, no one even knows how many single-sex schools exist on the elementary and secondary levels or what special qualities of the schools might argue for a continued single sex status.” 118 Cong.Rec. 5804 (February 28, 1972).
* * * * * sft
“In any event, I believe specific hearings are needed to answer these questions which had not been raised at the time of the 1970 hearings. Since there are also a number of high schools which are single sex, a similar study is needed on the question of requiring them to admit students of both sexes. I have been amazed to learn that the Office of Education does not even keep statistics on how many elementary and secondary schools — even public schools — are restricted in admissions to one sex. After these questions have been properly addressed, then Congress can make a fully informed decision on the question of which — if any — schools should be exempted.” 118 Cong.Rec. at 5807 (February 28, 1972).
For further discussion see the Senate debate at 118 Cong.Rec. 5803-5815 (February 28, 1972). These narrowing provisions of the amendment became a part of the Act as it was finally passed by Congress. See 20 U.S.C. § 1681(a)(l)-(5).
During that same year, the House passed HB 13915 entitled “The Equal Educational Opportunities Act,” legislation aimed against busing as a means of securing racial balance in schools. The original bill, which was referred to committee, contained no reference to discrimination based on sex, and the hearings were devoted to testimony on the busing issue. For reasons not explained in the committee report, the word “sex” was added in certain parts of the bill. The summary of the bill as it was reported out of committee included these comments:

“Section 2. Policy and purpose

Subsection (a) of this section declares it to be the policy of the United States that all public school children are entitled to equal educational opportunity without re*884gard to race, color, sex or national origin
ifí sj; SH * s{s
“Section 3. Findings
Subsection (a) contains a number of congressional findings:
(1) the maintenance of dual school systems where pupil assignments are made solely on the basis of race, color, sex, or national origin denies the equal protection of the laws.” H.Rep.No.92-1335,92d Cong., 2d Sess., 9 (1972).
These provisions were eventually incorporated into the Act as passed by the House.
Facially, these sections conceivably could indicate a determination by the House that one-sex schools should not continue. However, a review of the House proceedings shows some unexplained and curious deviations between pertinent sections of the bill as described in the committee report and as actually reported out and finally passed. Representative Pucinski, a sponsor of the bill, presented the summary from the committee report on the floor of the House before debate began, including the following:

“Section 201. Denial of equal educational opportunity prohibited.

“This section prohibits a State from denying equal educational opportunity to an individual on account of race, color, sex, or national origin by—
(1) deliberate segregation by educational agencies on the basis of race, color, sex, or national origin among or within the schools;
s}: sjc
(5) transfer by educational agencies of students from one school to another if the purpose and éffect is to increase segregation of students on the basis of race, color, sex, or national origin . . . .” 118 Cong.Rec. 28837 (August 17, 1972). (Emphasis supplied)
Significantly, the word “sex” at the points we have italicized it in the text had already been deleted from the bill and in that form it passed the House and was sent to the Senate. An examination of the legislative history and record of debate affords no explanation for these important deletions. After extended debate in the Senate, the bill was defeated.
In 1974, during House debate on HR 69, a bill to extend and amend the Elementary and Secondary Education Act of 1965, Representative Esch, an advocate of the Equal Educational Opportunities Act of 1972, proposed an amendment identical in relevant portions with that Act. The amendment was adopted and HR 69, after modifications in the Senate not pertinent to our discussion, was enacted into law. 20 U.S.C. §§ 1701-1721.
The result is an anomaly. In an early part of the enactment, Congress finds that maintenance of dual school systems in which students are assigned solely on the basis of sex denies equal protection. 20 U.S.C. § 1702(a)(1). Despite that policy pronouncement, however, the statute does not prohibit the states from segregating schools on the basis of sex although there is a specific proscription on segregation based on race, color or national origin. 20 U.S.C. § 1703(a). Insofar, then, that the Equal Educational Opportunities Act of 1974 might have application to established single-sex schools, the legislation is at best ambiguous.
An explanation for the lack of clarity may be found in the context of congressional concerns at the time. The debates in the House and Senate, both in 1972 and in 1974, demonstrate that Congress was completely absorbed by the highly emotional issues generated by busing to achieve racial integration. Questions of constitutionality and policy as they applied to the busing problem pre-occupied the speakers. Not once during the extended and heated discussions was there any reference to single-sex schools.5
*885An analysis of the statutory language, which recognizes the background to the legislative effort, is helpful. Congress’ finding as to “the maintenance of dual school systems in which students are assigned to schools solely on the basis of race, color, sex . ” should be read in the light of the policies followed by many communities to avoid racial integration. It is at least questionable that Philadelphia maintains a “dual school system” and the application of this phraseology to the case at bar is dubious.
The Act’s policy declaration is that children are entitled to “equal educational opportunity” without regard to race, color, or sex. The finding of the district court discloses no inequality in opportunity for education between Central and Girls High Schools. We cannot, therefore, find that language applicable here.
Section 204(c), 20 U.S.C. § 1703(c), is intelligible if read against the background of the busing controversy which spawned it. That subsection prohibits the assignment of a student to a school other than the one closest to his residence if the assignment results in a greater degree of segregation in the schools based on race, color, sex or national origin. The thrust is directed toward the “neighborhood school” concept, which was so much a part of the busing dispute, and against assignment of students to non-neighborhood schools to achieve segregation on any of the forbidden bases. We do not here face an attempt by a school board to assign “a student to a school, other than the one closest to his or her place of residence within the district in which he or she resides . . . ,” 20 U.S.C. § 1703(c).
We conclude the legislation is so equivocal that it cannot control the issue in this case. Our research into the legislative history reveals no indication of Congressional intent to order that every school in the land be coeducational and that educators be denied alternatives. That drastic step should require clear and unequivocal expression. Judicial zeal for identity of educational methodology should not lead us to presume that Congress would impose such limitations upon the nationwide teaching community by equivocation or innuendo. Congress spoke clearly enough on single-sex schools in 1972 when it chose to defer action in order to secure the data needed for an intelligent judgment. We do not believe that the ambiguous wording of the Equal Educational Opportunities Act of 1974 represented an abandonment of the clearly expressed desire to wait for more information before making a decision. Since no such data were produced, a realistic and, in our view, inescapable interpretation is that Congress deliberately chose not to act and to leave open the question of single-sex schools.6 We thus have no need to consider the extent to which the legislative body may determine what activity constitutes a violation of the Equal Protection Clause of the Fourteenth Amendment. See Katzenbach v. Morgan, 384 U.S. 641, 86 S.Ct. 1717, 16 L.Ed.2d 828 (1966). Gf. Oregon v. Mitchell, 400 U.S. 112, 91 S.Ct. 260, 27 L.Ed.2d 272 (1970).
Finding no Congressional enactments which authoritatively address the problem, we must consider the constitutional issues which provided the impetus for issuance of the injunction.
The district court reviewed the line of recent cases dealing with sex discrimination, beginning with Reed v. Reed, 404 U.S. 71, 92 S.Ct. 251, 30 L.Ed.2d 225 (1971), and continuing through Frontiero v. Richardson, 411 U.S. 677, 93 S.Ct. 1764, 36 L.Ed.2d 583 (1973); Kahn v. Shevin, 416 U.S. 351, 94 S.Ct. 1734, 40 L.Ed.2d 189 (1974); Schlesin*886ger v. Ballard, 419 U.S. 498, 95 S.Ct. 572, 42 L.Ed.2d 610 (1975); Weinberger v. Wiesenfeld, 420 U.S. 636, 95 S.Ct. 1225, 43 L.Ed.2d 514 (1975), to Stanton v. Stanton, 421 U.S. 7, 95 S.Ct. 1373, 43 L.Ed.2d 688 (1975). As a result of that analysis, the district judge reasoned that, while the Supreme Court has not held sex to be a suspect classification, a stricter standard than the rational relationship test applies and is denominated “fair and substantial relationship.”
In each of the eases cited, however, there was an actual deprivation or loss of a benefit to a female which could not be obtained elsewhere. In Reed v. Reed, supra, the challenged statute would not permit a female to act as the administrator of an estate if a male qualified for the position. In Frontiero, supra, the female officer was deprived of a dependent’s allowance which was not available elsewhere. Stanton v. Stanton, supra, rejected a statute which set a longer period of minority for payments in support of males than for females. Kahn and Ballard, by way of contrast, approved benefits to women for which men were not eligible. See Note, The Emerging Bifurcated Standard for Classification Based on Sex, 1975 Duke L.J. 163.
In each instance where a statute was struck down, the rights of the respective sexes conflicted, and those of the femále were found to be inadequate. None of the cases was concerned with a situation in which equal opportunity was extended to each sex or in which the restriction applied to both. And, significantly, none occurred in an educational setting.
The nature of the discrimination which the plaintiff alleges must be examined with care. She does not allege a deprivation of an education equal to that which the school board makes available to boys. Nor does she claim an exclusion from an academic school because of a quota system, cf. Berkelman v. San Francisco Unified School District, 501 F.2d 1264 (9th Cir. 1974), or more stringent scholastic admission standards. Cf. Bray v. Lee, 337 F.Supp. 934 (D.Mass. 1972). Moreover, enrollment at the single-sex schools is applicable only to high schools and is voluntary, not mandatory. The plaintiff has difficulty in establishing discrimination in the school board’s policy. If there are benefits or detriments inherent in the system, they fall on both sexes in equal measure.
Plaintiff cites Sweatt v. Painter, 339 U.S. 629, 70 S.Ct. 848, 94 L.Ed. 1114 (1950), and Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), which prohibit racial segregation in the educational process. Those cases are inapplicable here. Race is a suspect classification under the Constitution, but the Supreme Court has declined to so characterize gender.7 We are committed to the concept that there is no fundamental difference between races and therefore, in justice, there can be no dissimilar treatment. But there .are differences between the sexes which may, in limited circumstances, justify disparity in law. As the Supreme Court has said: “[gjender has never been rejected as an impermissible classification in all instances.” Kahn v. Shevin, supra, 416 U.S., *887at 356 n.10, 94 S.Ct. at 1738, 40 L.Ed.2d at 194.
Equal educational opportunities should be available to both sexes in any intellectual field. However, the special emotional problems of the adolescent years are matters of human experience and have led some educational experts to opt for one-sex high schools. While this policy has limited acceptance on its merits, it does have its basis in a theory of equal benefit and not discriminatory denial.
The only occasion on which the Supreme Court ruled upon a gender classification in school admissions policy was in Williams v. McNair, 316 F.Supp. 134 (D.S.C.1970), aff’d, 401 U.S. 951, 91 S.Ct. 976, 28 L.Ed.2d 235 (1971), a case which was decided many years after Sweatt, supra, and Brown, supra. Williams was a summary affirmance of a three-judge district court, and we do not have the benefit of the Supreme Court’s reasoning. Yet, the result does have prece-dential weight for us. Hicks v. Miranda, 422 U.S. 332, 95 S.Ct. 2281, 45 L.Ed.2d 223 (1975). The district court’s opinion details a fact situation quite similar to that confronting us here, except that the plaintiffs were males who sought admission to a girls’ state college. Reed v. Reed, supra, had not yet been decided and the district court therefore had no reason to discuss a substantial relationship test. Rather, it applied the traditional rational relationship guidelines. The court said:
“While history and tradition alone may not support a discrimination, the Constitution does not require that a classification ‘keep abreast of the latest’ in educational opinion, especially when there remains a respectable opinion to the contrary; it only demands that the discrimination not be wholly wanting in reason.” 316 F.Supp. at 137.
Believing the problem could not be considered in isolation, the court noted that the school involved was only one in an extensive state system which included several co-ed schools as well as an all male one.
We may not cavalierly disregard Williams although it predated Reed by a few months.8 Indeed, the two cases are not inconsistent because the state schools’ restrictive admissions policy applied to both sexes, a significant difference from the preferential statutory procedure in Reed. This distinction is enough to justify the use of the rational relationship test in Williams even though it is likely that the result would have been the same under the substantial relationship formula.
We do not accept Williams as being inapplicable merely because males were barred rather than females, as in the case suit judice. We are aware of the suggestion that disparity is likely to be favorably considered when it confers on the female some benefit tending to rectify the effects of past discrimination. For example, in Kahn v. Shevin, supra, a widow’s tax exemption was permissible although no such benefit was provided for a widower. See also 1975 Duke L.J. 163, 179; Note, The Supreme Court 1973 Term, 88 Harv.L.Rev. 129 (1974). But we have no such exempting qualification here because there is no evidence of past deprivation of educational opportunities for women in the Philadelphia School District. Indeed, the factual findings establish that, for many years past and at the present, excellent educational facilities have been and are available to both sexes.9
Since there is no remedial measure at stake, we see no basis for differentiation between Williams, and the case at bar. Consequently, we differ with the district court’s opinion that Williams has only a tenuous applicability here. In our view it is strong, if not controlling authority for denial of an injunction.
The record does contain sufficient evidence to establish that a legitimate edu*888cational policy may be served by utilizing single-sex high schools. The primary aim of any school system must be to furnish an education of as high a quality as is feasible. Measures which would allow innovation in methods and techniques to achieve that goal have a high degree of relevance. Thus, given the objective of a quality education and a controverted, but respected theory that adolescents may study more effectively in single-sex schools, the policy of the school board here does bear a substantial relationship.
We need not decide whether this case requires application of the rational or substantial relationship tests because, using either, the result is the same.10 We conclude that the regulations establishing admission requirements to Central and Girls High School based on gender classification do not offend the Equal Protection Clause of the United States Constitution.
The gravamen of plaintiff’s case is her desire to attend a specific school based on its particular appeal to her. She believes that the choice should not be denied her because of an educational policy with which she does not agree.
We are not unsympathetic with her desire to have an expanded freedom of choice, but its cost should not be overlooked. If she were to prevail, then all public single-sex schools would have to be abolished. The absence of these schools would stifle the ability of the local school board to Continue with a respected educational methodology. It follows too that those students and parents who prefer an education in a public, single-sex school would be denied their freedom of choice. The existence of private schools is no more an answer to those people than it is to the plaintiff.
It is not for us to pass upon the wisdom of segregating boys and girls in high school. We are concerned not with the desirability of the practice but only its constitutionality. Once that threshold has been passed, it is the school board’s responsibility to determine the best methods of accomplishing its mission.
The judgment of the district court will be reversed.

. The district court’s opinion is published at 400 F.Supp. 326 (E.D.Pa.1975).


. 400 F.Supp. at 335. The defendants also relied on the testimony of Dr. M. Elizabeth Tid-ball who studied the educational background of those recognized in Who’s Who of American Women. She found that the percentage of those listed was higher for graduates of women’s colleges than for those of co-ed schools.


. In an affidavit accompanying a Motion to Dissolve Stay Pending Appeal, the plaintiff stated that at the end of the eleventh grade at George Washington, she would qualify for early admission to college.


. Moreover, there is a specific exclusion of the admissions policies of public colleges which traditionally enrolled only students of one sex. 20 U.S.C. § 1681(a)(5).


. At one point, Representative Anderson introduced a substitute for Mr. Esch’s amendment which did not contain the word “sex.” The amendment varied, however, in other points considered more significant at the time and was defeated, again without any suggestion that the deletion of discrimination on account of sex was a consideration. See 120 Cong.Rec. *885H 2165-2177 (March 26, 1974). It appears that the Anderson amendment was introduced as legislation more likely to be found constitutional than that proposed by Mr. Esch.


. In Weinberger v. Wiesenfeld, 420 U.S. 636, 648 n.16, 95 S.Ct. 1225, 1233, 43 L.Ed.2d 514, 525 (1975), Justice Brennan wrote:
“This Court need not in equal protection cases accept at face value assertions of legislative purposes, when an examination of the legislative scheme and its history demonstrates that the asserted purpose could not • have been a goal of the legislation.” (citations omitted) •


. The dissent’s paraphrase of Plessy v. Ferguson, 163 U.S. 537, 544, 16 S.Ct. 1138, 1140, 41 L.Ed. 256, 258 (1896), is an imaginative argument contending, in essence, that sex is, like race, a suspect classification. That premise, while eloquently expressed, has not been accepted by the Supreme Court.
In Frontiero, a plurality treated sex as a suspect classification but a majority has not adopted that position despite several opportunities to do so.
In cases where the Equal Protection Clause is at issue, the state must prove a compelling interest to justify a suspect classification. Rarely can this be done. If only a rational relationship is the test, the state generally prevails. Reed v. Reed, supra, apparently establishes a test of “fair and substantial” relationship which falls between the two more traditional norms.
The Equal Protection Clause applies only to the states but in sex discrimination cases the Supreme Court has utilized, in an interchangeable fashion, the Due Process Clause of the Fifth Amendment to reach federal statutes or regulations. Hence, in this opinion we make no distinction between discrimination cases brought under the Fifth Amendment. See Weinberger v. Wiesenfeld, 420 U.S. at 638, n.2, 95 S.Ct. at 1228, 43 L.Ed.2d at 519.


. Probable jurisdiction was noted in Reed v. Reed on March 1, 1971. Williams was affirmed on March 8, 1971.


. This fact, in addition to others, distinguishes the case of Kirstein v. Rector and Visitors of the University of Virginia, 309 F.Supp. 184 (E.D.Va. 1970)


. The district court said that “there''can be little doubt” that under the rational relationship test the board’s regulation would be constitutional.